Chalmers, J.,
delivered the opinion of the court.
We think that Code 1871, § 536, which provides for the selection of a special judge by lot from among the members of the bar when the circuit judge is disqualified, was not intended to apply to criminal cases. It speaks of the judge being incompetent “in any cause” in his court and of “the parties litigating in such cause.” If this language is broad enough to embrace criminal prosecutions, it is hardly fit language for the purpose. It seems more probable that the High Court of Errors and Appeals having, in the case of Peter v. State, 6 How. 326, intimated that such a statute would be unconstitutional if applied to criminal prosecutions, the legislature designed to apply it to civil cases only. We are not to be understood as expressing any opinion upon the legislative power to enact such a provision with regard to criminal cases, but only as declaring that the present statute does not embrace them.

Reversed and remanded.